Citation Nr: 1447879	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-05 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an increased disability rating for service-connected status post total left hip arthroplasty, residual fracture left acetabulum with left hip post-traumatic arthritis, evaluated as 30 percent disabling from November 28, 2007 to October 29, 2008, 30 percent disabling from December 1, 2009 to February 28, 2013 and 50 percent disabling from March 1, 2013.

2. Entitlement to an initial increased disability rating in excess of 10 percent for service-connected right knee effusion and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and N.K., the Veteran's wife


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to March 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision which granted service connection for right knee effusion and degenerative joint diseases and issued a 10 percent disability rating, and from a September 2008 rating decision which continued the 20 percent disability rating for service-connected status post total left hip arthroplasty, residual fracture left acetabulum with left hip post-traumatic arthritis.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In November 2013, a videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of the hearing has been associated with the claims folder.

In February 2014, the Board remanded this matter for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. From November 28, 2007 to October 29, 2008, the weight of the evidence shows that the Veteran had marked left hip disability, but there was no evidence of a fracture of the surgical neck of the femur with false joint, or fracture of shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace.

2. From December 1, 2009 to February 28, 2013 , the Veteran's left hip replacement resulted in moderately severe residuals of weakness, pain or limitation of motion following implantation of a prosthesis.

3. From March 1, 2013, the Veteran's left hip replacement is reasonably shown to have been manifested by moderately, but not markedly severe, residuals of weakness, pain or limitation of motion following implantation of a prosthesis.

4. The Veteran's extension in his right knee was not limited to 10 degrees or more and flexion was not limited to 450 degrees or less at any point during the appellate period.  There is no evidence during the appeal period that the Veteran's right knee disability has manifested lateral instability or recurrent subluxation; ankylosis of the joint; dislocation of the cartilage; or incapacitating exacerbations.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for status post total left hip arthroplasty, residual fracture left acetabulum with left hip post-traumatic arthritis, for the period from November 28, 2007 to October 29, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010-5255 (2013).

2. The criteria for an disability rating of 50 percent, but no higher, for status post total left hip arthroplasty, from December 1, 2009 to February 28, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5054 (2013).

3. The criteria for a disability rating in excess of 50 percent for status post total left hip arthroplasty, residual fracture left acetabulum with left hip post-traumatic arthritis, for the period from March 1, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5054 (2013).

4. The criteria for an initial rating in excess of 10 percent or a separate compensable evaluation for right knee effusion and degenerative joint disease were not met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letter dated in February 2008.  This letter also notified the Veteran concerning how VA determines disability ratings and assigns effective dates.  Dingess, 19 Vet. App. at 486.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, to the extent possible.  Additionally, the Veteran was provided with VA examinations in March 2008, March 2013, and in May 2014 pursuant to the Board's February 2014 remand instructions.

The Board also finds there has been substantial compliance with its February 2014 remand directives as a contemporaneous VA examination was conducted.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 ) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

Finally, the Veteran provided relevant testimony during the hearing before the Veterans Law Judge in November 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims decided herein.  Essentially, all available evidence necessary to substantiate the claims and reach an accurate determination has been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See  Hart v. Mansfield, 21 Vet. App. 505 (2007)l Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Id.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122  (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Status post total left hip arthroplasty, residual fracture left acetabulum with left hip post-traumatic arthritis

For historical purposes, the Veteran's left hip disability was assigned a 20 percent disability rating prior to October 30, 2008, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5255.  Subsequent to the Veteran's October 2008 notice of disagreement, an April 2009 rating decision granted a 100 percent disability rating as of October 30, 2008, under Diagnostic Codes 5010-5054.  This rating was decreased to a 30 percent disability rating as of December 1, 2009.  A January 2010 Decision Review Officer decision increased the rating for the left hip disability pursuant to Diagnostic Codes 5010-5054 to 30 percent, effective November 28, 2007, and to 100 percent, effective October 30, 2008.  The rating was decreased to 30 percent, effective, December 1, 2009.  A March 2013 rating increased the rating to 50 percent, effective March 1, 2013. 

Prior to October 30, 2008.

The Veteran's service-connected left hip disability was initially rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5255.  Diagnostic Code 5255 provides ratings for impairment of the femur.  A 30 percent rating is assigned malunion of the femur with marked knee or hip disability.  A 60 percent disability rating applies when there is fracture of the surgical neck of the femur with false joint, or fracture of shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace.  An 80 percent disability rating, the highest rating assignable under this code, contemplates fracture of shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).

Normal range of motion for the hip is flexion from 0-125 degrees and abduction from 0-45 degrees.  38 C.F.R. § 4.71, Plate II (2013).

Other Diagnostic Codes also address the hip and thigh, and are therefore potentially applicable.  Specifically, under Diagnostic Code 5250, ratings are available for ankylosis, which is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  However, as will be discussed, the Veteran has been able to demonstrate considerable motion in the left hip, and no ankylosis has been shown by the evidence of record.  As such, this Diagnostic Code is not applicable. 

Ratings may also be provided under Diagnostic Code 5251 for limitation of extension of the thigh, under Diagnostic Code 5252 for limitation of flexion, or under Diagnostic Code 5253 for limitation of abduction.  These Diagnostic Codes will be discussed in greater detail below.

Although Diagnostic Code 5054 pertains to pain and limitation of the hip, it is applicable after a hip replacement.  The Veteran did not have his hip replacement surgery prior to October 30, 2008, and as such, this Diagnostic Code does not apply.  38 C.F.R. § 4.71a.

The Veteran initially filed for an increased left hip rating in November 2007.  He was provided a VA examination in March 2008 at which he reported daily left hip pain on a scale of 7 out of 10.  He stated he has difficulty finding a comfortable position at night due to pain and walking was limited to five minutes.  He stated he has not used any assistive devices but was no longer able to participate in sports, exercise, or hike.  He stated the pain increased in the last five years.  He has not missed work due to his symptoms.  He stated he did not have flare-ups. 

A physical examination of the left hip revealed no tenderness to palpation, but the range of motion was significantly limited to flexion at 30 degrees, extension at 5 degrees, abduction at 5 degrees, adduction at 10 degrees, and no external or internal rotation.  Repetitive range of motion testing increased the pain without decreasing range of motion further.  Range of motion was limited by pain primarily, but there was also evidence of fatigue, weakness, and lack of endurance following repetitive use.  The gait was antalgic.

Having reviewed the evidence of record, the Board concludes that the Veteran is appropriately rated with a 30 percent rating for his left hip disability.  Again, under Diagnostic Code 5255, a 60 percent disability rating applies when there is fracture of the surgical neck of the femur with false joint, or fracture of shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace.  The Board finds there is no evidence of such.  Therefore, the next higher 60 percent rating under Diagnostic Code 5255 is not met. 

The Board has considered other rating codes, but no Diagnostic Code would provide a rating in excess of 30 percent for the left hip.  For example, no ankylosis of the left hip has been shown, so Diagnostic Code 5250 is inapplicable. 

Similarly, limitation of extension and flexion of the thigh under 38 C.F.R. § 4.71a, Diagnostic Codes 5251 and 5252 would also fail to provide for a rating in excess of 30 percent.  As noted, the Veteran has demonstrated considerable hip motion.  The Veteran's extension was at 5 degrees which is the limit for the maximum 10 percent rating based on limitation of extension under Diagnostic Code 5251.  Flexion was limited to 30 degrees which is the limit for a 20 degrees percent rating based on limitation of flexion under Diagnostic Code 5252.  There is no evidence the flexion of the left hip was limited to 20 degrees or less warranting a higher rating.

The Board notes that Diagnostic Code 5253 does not apply as the Veteran's 30 percent disability rating is greater than the maximum 20 percent rating afforded this rating code.  As such, an increased rating is not warranted under Diagnostic Code 5253.

There is also no evidence of a flail joint in the left hip; therefore, Diagnostic Code 5254 is inapplicable. 

As described, the criteria for a higher schedular rating for the left hip have not been met.  In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board acknowledges the Veteran's reports of pain.  However, the VA examination revealed that while range of motion testing increased the pain, the range of motion did not decrease.  Even if the range of motion in the left hip was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  As such, the Board is satisfied that a rating in excess of 30 percent for the left hip is not warranted based on functional limitation of motion.

As described, the criteria for an increased rating for the left hip disability in excess of 30 percent since November 28, 2007, have not been met, and thus the Veteran's claim is denied.

From October 30, 2008, to November 30, 2009.

According to the evidence of record, the Veteran underwent a left hip arthroplasty in October 2008 and was consequently granted a temporary total rating from October 30, 2008, the date of hospital admission and surgery, through November 30, 2009.  As the Veteran is receiving the maximum evaluation for this time period, the Board will not address this time period.

From December 1, 2009 to February 28, 2013.

During this period, the Veteran is rated under Diagnostic Codes 5010-5054.  This hyphenated diagnostic code may be read to indicate that the Veteran had a hip replacement as a result of service-connected traumatic arthritis.

Under Diagnostic Code 5054, a temporary 100 percent rating is warranted for one year following the implantation of a prosthetic replacement of the head of the femur or of the acetabulum.  Following the temporary 100 percent rating, a minimum rating of 30 percent is warranted.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain or limitation of motion.  A 70 percent rating is warranted for markedly severe residual weakness, pain or limitation of motion.  A maximum schedular rating of 90 percent is warranted following the implantation of the prosthesis for painful motion or weakness such as to require the use of crutches.  If a 90 percent rating is warranted, the Veteran is also entitled to special monthly compensation.

At the November 2013 Board hearing, the Veteran testified that after his hip replacement surgery, he underwent a considerable amount of physical therapy.  He stated that the pain continued to worsen.  He stated that he experienced pain, weakness, limitation of motion, instability/balance problems.  His wife, N.K., testified, "[o]ur life was a lot better before [the Veteran's] hip was replaced."  His wife further stated, "everything changed since [the Veteran's hip was replaced.  They made it seem like things would be better... He's aged 10 years from the pain.  He doesn't have to tell me he's hurting.  I can see it on his face."  Furthermore, the Veteran state that since December 2009, he has missed work for a couple of weeks for doctors' appointments. 

From December 1, 2009, however, the Veteran and his wife's competent and credible statements of pain and weakness, along with the significantly reduced range of motion figures, in particular, the limitation of abduction to less than half that of normal, reflects that the symptoms more nearly approximated the moderately severe residual weakness, pain or limitation of motion warranting a 50 percent evaluation under Diagnostic Code 5054.  Markedly severe surgical residuals are not shown which would equate to a 70 percent evaluation.  The terms "moderately severe" and "markedly severe" are not defined in VA law or regulations.  

The evidence also does not support a 90 percent rating under Diagnostic Code 5054 for painful motion or weakness such as to require the use of crutches, following implantation of a prosthesis.  38 C.F.R. § 4.71a.  The evidence of record demonstrates that the Veteran does not use crutches in the traditional sense, but rather uses a cane.  A 90 percent rating is therefore not warranted.

Based on the evidence of record, the Board finds that the symptoms did not more nearly approximate the criteria for 70 or 90 percent evaluations under Diagnostic Code 5054.  An evaluation of 50 percent, but no higher, is therefore warranted under Diagnostic Code 5054 for status post total left hip arthroplasty from December 1, 2009 to February 28, 2013.

From March 1, 2013.

During this period, the Veteran is rated under Diagnostic Code 5010-5054.  A previously stated, under Diagnostic Code 5054, a temporary 100 percent rating is warranted for one year following the implantation of a prosthetic replacement of the head of the femur or of the acetabulum.  Following the temporary 100 percent rating, a minimum rating of 30 percent is warranted.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain or limitation of motion.  A 70 percent rating is warranted for markedly severe residual weakness, pain or limitation of motion.  A maximum schedular rating of 90 percent is warranted following the implantation of the prosthesis for painful motion or weakness such as to require the use of crutches.  If a 90 percent rating is warranted, the Veteran is also entitled to special monthly compensation.

According to the evidence of record, the Veteran underwent a VA examination in March 2013 where he reported flare-ups that impacted the function of the hip as standing and walking was painful and also could not climb stairs or lift due to the pain.  Left hip flexion was to 105 degrees, with painful motion beginning at 90 degrees.  Extension was to greater than 5 degrees, with painful motion beginning at 5 degrees.  The VA examiner determined the residuals of the left hip joint replacement were chronic residuals consisting of severe painful motion or weakness.  

The Veteran underwent another VA examination in May 2014 where he reported he experienced left leg numbness and a limited range of motion of the left hip.  He reported experiencing flare-ups but none in the past 12 months  Left hip flexion was to 80 degrees, with painful motion beginning at 85 degrees.  Extension was to 10 degrees, with painful motion beginning at 10 degrees.  The VA examiner opined that pain, weakness, and fatigability, or incoordination did not significantly limit the range of motion and/or functional ability either during a flare-up or when the joint was used repeatedly over a period of time.  However, the VA examiner did find that there was functional loss and/or functional impairment of the hip and thigh.  There was also localized tenderness or pain to palpation for joints/soft tissue of the left hip.  

Based on the evidence of record, that Board finds that no time during the evaluation period remaining under consideration is there evidence of markedly severe residual weakness, pain or limitation of motion following implantation of a prosthesis. Significantly, the symptoms and associated impairment of left hip function shown from March 1, 2013 most closely approximate the criteria for the 50 percent rating assigned, and do not meet the criteria for the next higher 70 percent rating under Diagnostic Code 5054.

Furthermore, the evidence does not support a 90 percent rating under Diagnostic Code 5054 for painful motion or weakness such as to require the use of crutches, following implantation of a prosthesis.  38 C.F.R. § 4.71a.  As stated above, the evidence of record demonstrates that the Veteran does not use crutches.  A 90 percent rating is therefore not warranted.

Therefore, the criteria for an increased rating for the left hip disability in excess of 50 percent since March 1, 2013, have not been met, and thus the Veteran's claim is denied.

Right knee effusion and degenerative joint disease

The Veteran's right knee disability was initially granted service connection by a April 2008 rating decision and assigned a 10 percent disability rating, effective November 28, 2007, pursuant to Diagnostic Codes 5010-5260.

The Veteran's right knee effusion and degenerative joint disease continues to be rated at a 10 percent disability rating under Diagnostic Codes 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code is read to indicate that traumatic arthritis is the service-connected disorder, and it is rated as if the residual condition is manifested by limitation of flexion under Diagnostic Code 5260.

Traumatic arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent disability rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1. 

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees, and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.  Normal flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation; extension limited to 30 degrees warrants a 40 percent evaluation, and extension limited to 45 degrees warrants a 50 percent evaluation  38 C.F.R. § 4.71a.  Normal extension is to 0 degrees.  38 C.F.R. § 4.71, Plate II. 

Standard range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).

Under Diagnostic Code 5257, a 10 percent disability evaluation is contemplated when other impairment of the knee, recurrent subluxation or lateral instability, is mild.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is assigned when such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013). 

Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2013).  Separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004). 

Turning to the evidence of record the Veteran underwent a VA examination in March 2008 where he reported knee pain with walking; there was no swelling or instability.  The pain was described as a 7 out of a scale of 10.  The right knee was worse than the left.  There was no history of locking and he did not use any assistive device.  He had not missed work and did not experience flare-ups.  There was no history of effusion in the right knee. 

A physical examination revealed tenderness over the patella with mild effusion.  The range of motion was limited to 120 degrees flexion with pain, and full extension.  Repetitive range of motion testing increased the pain without decreasing the range of motion.  The range of motion was limited by pain, primarily, however, there was also evidence of fatigue, weakness, and lack of endurance following repetitive use.  The medial and lateral collateral ligaments were intact.  The anterior and posterior drawer signs were negative and the McMurray's test was negative.  X-rays of the right knee showed moderate degenerative joint disease. 

The Veteran stated in his October 2008 Notice of Disagreement that he uses biofreeze multiple times a day to help with the pain.  He stated he experienced instability and swelling in the right knee.  The Veteran reported he uses a cane.  

In March 2013, the Veteran was afforded another VA examination where he continued to report pain.  He stated his walking was limited to short distances and he could not sleep longer than one hour at a time due to pain.  He stated there was no trauma or falls, instabilities, or locking but he had limited range of motion and strength due to pain.  He further reported flare-ups that impacted the function of the knee. 

A physical examination revealed the range of motion was 125 degrees flexion with pain at 120 degrees, no limitation of extension with any objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 125 degrees flexion and full extension.  The examiner determined there was no evidence of additional limitation of range of motion of the knee but the Veteran did have functional impairment of the knee where there was less movement than normal, weakened movement, pain on movement, and swelling.  The Veteran had tenderness and/or pain to palpation for the joint line or soft tissue.  The muscle strength testing revealed normal strength of flexion and extension.  The joint stability tests showed the anterior instability test was normal, posterior instability test was normal, and medial-lateral instability test was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  There is also no evidence of meniscal conditions or surgical procedures for the condition.  The Veteran used a cane as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  There was no functional impairment of an extremity such that no  effective function remains other than that which would be equally well served by an amputation with prosthesis.  The VA examiner determined the Veteran's right knee did not impact his ability to work. 

Finally, the Veteran underwent another VA examination in May 2014.  The Veteran reported experiencing flare-ups, four to five times in the past twelve months, lasting a "couple days" with a 95 percent reduction of range of motion during the flares.  The VA examiner stated that pain, weakness, fatigability, or incoordination did not significantly limit range of motion and/or functional ability either during flare-ups or when the joint was used repeatedly over a period of time.  However, the VA examiner stated he was unable describe the functional impairment without resorting to mere speculation, because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions. 

A physical examination revealed the range of motion was flexion at 80 degrees, with pain.  There was no limitation of extension and no objective evidence of painful motion.  The range of motion after repetitive use testing revealed flexion at 80 degrees and  no limitation of extension.  There was no additional limitation in range of motion of the knee following repetitive-use testing, but he did have functional loss and/or functional impairment of the knee of less movement than normal and pain on movement.  The Veteran also had tenderness or pain to palpation for joint line or soft tissue in the right knee.  The muscle strength testing revealed normal strength of flexion and extension.  The joint stability tests showed the anterior instability test was normal, posterior instability test was normal, and medial-lateral instability test was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  There is also no evidence of meniscal conditions or surgical procedures for the condition.  The Veteran used a cane and brace as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Imaging studies indicated the Veteran had degenerative or traumatic arthritis in the right knee but no evidence of patellar subluxation.  The VA examiner determined the Veteran's right knee did impact his ability to work which limited lifting, squatting and walking.  

In light of the evidence the Veteran is not entitled to an increased rating for his right knee disability.  The competent and probative evidence does not establish a degree of impairment in the right knee, warranting a rating in excess of what is currently assigned.  Indeed, while right knee pain is recognized, the objective evidence fails to demonstrate that such pain has resulted in additional functional limitation comparable to increased ratings under Diagnostic Codes 5260 or 5261. 

As stated above, in March 2008 the Veteran was noted to have flexion of the right knee to 120 degrees.  In May 2013, the Veteran's flexion was 125 degrees flexion and 120 degrees with pain.  Finally, in May 2014 the flexion of the right knee was to 80 degrees upon examination.  While there is limitation of right knee flexion, it is not compensable.  His current 10 percent rating contemplates degenerative joint disease on x-ray, mild limitation of flexion and pain on motion.  Diagnostic Codes 5003, 5010.  Therefore, the evidence demonstrates that the Veteran is not entitled to a separate disability rating for limited flexion of the right knee, as the evidence has consistently revealed flexion of at least 80 degrees. 

Under Diagnostic Code 5261, a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees.  38 C.F.R. § 4.71a.  However, the Veteran has repeatedly been found to have full extension of the right knee.  Therefore, the evidence demonstrates that he is not entitled to a separate disability rating for limited extension of the right knee. 

Again, while right knee pain is recognized, the objective evidence fails to demonstrate that such pain has resulted in additional functional limitation comparable to the next-higher 20 percent rating under Diagnostic Codes 5260 or 5261.  He is entitled only to a 10 percent rating under Diagnostic Code for noncompensable limitation of flexion with x-ray evidence of arthritis.

The Board has also considered whether any other relevant Diagnostic Code would allow for a higher disability rating at any time during the pendency of the Veteran's claim.  However, the evidence of record does not demonstrate that the Veteran has exhibited any symptoms that would warrant the application of any other diagnostic code throughout the pendency of the claim.  The Veteran's right knee disability does not manifest instability, ankylosis, removal of the semi-lunar cartilage (meniscus), or tibia malunion.  Symptoms of instability, dislocation, and subluxation were looked for and found to be absent upon VA examinations.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262.  As such, the Veteran would not be entitled to a separate compensable evaluation for recurrent subluxation or lateral instability under Diagnostic Code 5257 or a higher disability evaluation under any other diagnostic code, and his claim is denied.  See VAOPGCPREC 23-97 (1997) , VAOPGCPREC 9-98 (1998).

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the objective findings, which have been largely consistent throughout the rating period on appeal, are found to outweigh his subjective reports in this case.  The objective findings are based on specific testing done by a qualified examiner.  The Board acknowledges that the Veteran is competent to testify as to symptoms associated with his disabilities which are non-medical in nature, however, he is not competent to testify as to the severity of the disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).

The Board has considered whether staged ratings are appropriate under Fenderson and Hart, but as the Veteran's symptoms have remained relatively constant throughout the course of the period on appeal, staged ratings are not warranted.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against an increased disability rating for right knee effusion and degenerative joint disease.

Extraschedular Consideration

The Board has also considered whether the Veteran's disabilities presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disabilities level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  In this regard, all symptomatology associated with his left hip and right knee disabilities are contemplated in Diagnostic Codes; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Lastly, although the Veteran has made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  The Veteran testified at the Board hearing that he was currently employed with the "Employment Department here in Oregon,"  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims except as noted herein), that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased disability rating in excess of 30 percent for service-connected status post total left hip arthroplasty, residual fracture left acetabulum with left hip post-traumatic arthritis, from November 28, 2007 to October 29, 2008, is denied.

A disability rating of 50 percent, but no higher, for service-connected status post total left hip arthroplasty, residual fracture left acetabulum with left hip post-traumatic arthritis from December 1, 2009 to February 28, 2013, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an increased disability rating in excess of 50 percent for service-connected status post total left hip arthroplasty, residual fracture left acetabulum with left hip post-traumatic arthritis, from March 1, 2013, is denied.

Entitlement to an initial increased disability rating in excess of 10 percent for service-connected right knee effusion and degenerative joint disease is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


